        Case 4:19-cr-00450-LPR Document 28 Filed 07/16/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

UNITED STATES OF AMERICA


VS.                          4:19-CR-00450-LPR-1


JONATHAN McKEMIE


                                     ORDER

      Pending before the Court is a Motion for Reconsideration of Pretrial Detention

filed by Defendant Jonathan McKemie on July 13, 2020. Doc. 25. For cause, Mr.

McKemie states that he wants to enter an inpatient treatment program to overcome

his drug addiction. The Government has filed a Response opposing Mr. McKemie’s

motion. Doc. 27.

      Mr. McKemie is in custody pending resolution of the pending criminal

charges against him for conspiracy to distribute methamphetamine and felon in

possession of a firearm. On October 28, 2019, the Court held a hearing on Mr.

McKemie’s request for O/R bond. At the conclusion of the hearing, the Court found

that Mr. McKemie posed a danger to the community and that no condition or

combination of conditions that could be imposed would reasonably assure the safety

of the community. Doc. 22.
        Case 4:19-cr-00450-LPR Document 28 Filed 07/16/20 Page 2 of 2




       Under the Bail Reform Act, a detention decision may be “reopened . . . at

any time before trial if the judicial officer finds information exists that was not

known to the movant at the time of the hearing and that has a material bearing on

the issue whether there are conditions of release that will reasonably assure the

appearance of such person as required and the safety of any other person and the

community.” 18 U.S.C. § 3142(f).

      Mr. McKemie makes no effort to identify any new information that arguably

warrants revisiting the question of detention. Additionally, for the reasons explained

in the Order of Detention, Mr. McKemie’s extensive criminal history and history of

non-compliance with conditions of parole make him an unsuitable candidate for

inpatient drug treatment.

      IT IS THEREFORE ORDERED THAT Defendant’s Motion for

Reconsideration, Doc. 25, is DENIED.

      Dated this 16th day of July, 2020.



                                        ___________________________________
                                        UNITED STATES MAGISTRATE JUDGE




                                           2
